 HEDISON MANUFACTURING COMPANY339Hedison Manufacturing Company and Rhode IslandWorkers Union, Local 76, Service EmployeesInternational Union, AFL-CIO. Cases 1-CA-14085 and 1-CA-14086March 26, 1981SUPPLEMENTAL DECISION ANDORDEROn September 22, 1980, Administrative LawJudge Benjamin Schlesinger issued the attachedSupplemental Decision in this proceeding. Thereaf-ter, Respondent filed exceptions and a supportingbrief, and the General Counsel filed an exceptionand a supporting brief, and a brief in support of theAdministrative Law Judge's Supplemental Deci-sion.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings,' findings,2and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent, Hedison Manufac-turing Company, Lincoln, Rhode Island, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I General Counsel excepts to the failure of the Administrative LawJudge to grant General Counsel's motion to strike all of Respondent'sevidence. To the extent that the General Counsel's exception in thisregard constitutes a renewal of its motion to strike, that motion is herebydenied as lacking in sufficient merit.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.At the outset of the instant hearing. Respondent objected to the pro-ceeding and moved that the Administrative Law Judge disqualify himselfbecause of a preconceived and irremediable bias against the Respondent.Respondent's motion was denied, and it excepts to that ruling. In thissame regard, Respondent also contends that the Administrative LawJudge's findings, rulings, and interpretation of the evidence show bias andprejudice on his part against Respondent. We find Respondent's allega-tions of bias and prejudice to be totally without merit. Upon our full con-sideration of the record and the Administrative Law Judge's Supplemen-tal Decision, we perceive no evidence that he prejudged the case or dem-onstrated any bias against Respondent in his analysis or discussion of theevidence.255 NLRB No. 54SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:On May 27, 1980, the National Labor Relations Boardissued a Decision and Order (249 NLRB 791), severingCases I-CA-14085 and 1-CA-14086, and ordering thatthe proceedings be remanded to me and the record re-opened for the purpose of permitting Respondent topresent testimony and other evidence concerning the al-leged unlawful discharges of, with one exception,' theentire central stores department- Supervisor GaryMcKiernan and employees James Ferreira, Glen Hutloff,Thomas Lawton, and Russell Moison. The Board furtherdirected me to prepare and issue this Supplemental Deci-sion setting forth, where required, a resolution of thecredibility of the witnesses who had thus far testified onbehalf of the General Counsel and the Charging Party asto the matters encompassed within the scope of theremand as well as of any witnesses who testified in thesupplemental proceedings ordered therein.Pursuant to the remand, a hearing was held in Provi-dence, Rhode Island, on July 14 and 15, 1980. All partieswere afforded the opportunity to present all witnesseswhom they desired, with the exception that Respond-ent's chairman of the board, Harry D. "Hike" Hedison,was not permitted to testify on behalf of the Respondent,pursuant to the Board's Decision affirming my earlierruling.2The parties waived oral argument, and briefswere filed by both the General Counsel and the Re-spondent.On the entire record in this case, including the testimo-ny previously elicited by the parties and subject to theseverance in the prior proceeding, and including my ob-servation of the demeanor of the witnesses, and after dueconsideration of the briefs submitted, I make the follow-ing:1. FINDINGS OF FACTA. Prior ProceedingsI have carefully reviewed that portion of my originalDecision 249 NLRB at 811-814, in which I found thatRespondent's discharges of its central stores epartmentemployees and supervisor violated the Act. After reviewof the evidence submitted by Respondent and the rebut-tal evidence submitted by the General Counsel, I am per-suaded that the principal reason alleged by Respondentto support the discharges-that there was a slowdown inthe central stores department-is unworthy of belief.I The only employee not terminated was Joe DeMarse, who testifiedin the proceeding on behalf of the Respondent.2 Notwithstanding the Board's prior ruling in this proceeding, GeneralCounsel moved at the opening of the hearing on remand for an orderprohibiting Respondent from presenting its witnesses. I denied the motionon the ground that the Board's Decision constituted the law of the caseand I was bound to comply with Board law. In his brief, the GeneralCounsel moves to strike the testimony of witnesses called by Respondent,on the ground that the proof elicited shows that one of the bases for theBoard's decision was an erroneous offer of proof made by Respondent'scounsel. See particularly fn. 10, infra. I deny the motion, which is moreproperly made to the Board upon exceptions, if any to this Decision. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn my original Decision, based solely on the testimonyof witnesses who appeared on behalf of the GeneralCounsel, I found that, although there was a backlog ofwork in the central stores department, the two employ-ees and one supervisor who remained employed in thedepartment after the discriminatory layoff of Lawtonand the transfer of Moison could not be expected to ac-complish the same amount of work as had previouslybeen performed by four employees and one supervisor.Further, I found that Respondent knew of the employ-ees' activities in support of the Rhode Island WorkersUnion, Local 76, Service Employees InternationalUnion, AFL-CIO (herein called the Union), and firedthem for that reason and in order to discourage theunion activities of Respondent's other employees.B. Respondent's DefenseRespondent's evidence of a slowdown, as allegedlyrelied on by Louis Marinelli, Respondent's manufactur-ing manager, and as initially verified by SupervisorDonald Fontaine, who worked in the department for 1-1/2 days on January 18 and 19, 1978,3 does not with-stand scrutiny. Among the facts that Fontaine4ascer-tained were: (1) Hutloffs unusually slow method ofweighing pieces of jewelry; (2) excessive absenteeismfrom the department; (3) talking while at work; and (4)bringing soda and candy to the department after lunch. Ideal with these seriatim, noting that a typical slowdownis a deliberate effort by employees to alter their workhabits so as to impede the ultimate production of theiremployer's final product. The objections posited by Re-spondent's management are less akin to techniques ofslowdown than they are mere disagreements with em-ployees' work habits.Nonetheless, the accusation against Hutloff that insteadof counting jewelry findings by two's, pushing them offthe work table into his hand,5he laid them out in rowsof two to a pile, has some indicia of a method to stretchout work. However, Respondent's proof fails, becausethis was the way Hutloff was taught to count findings.Hutloff was still essentially an inexperienced employee,and no one had ever told Hutloff that it was incorrect toproceed in the way he was doing. There was no alter-ation of his work habits. Merely because Fontaine mayhave believed that that was not proper was contradictedby the testimony of McKiernan, who stated that hetaught Hutloff to do exactly that, and the testimony ofHutloff, who credibly testified that he was merely fol-lowing directions.63 All dates hereinafter refer to the year 1978.Fontaine, who supervised the central routing department, was askedby Raymond Dansereau, then vice president in charge of manufacturing,to work in the central stores department because of his suspicion that theemployees were engaged in a slowdown.I To facilitate the counting of the small components of, for example,earrings. Respondent used proportionate scales. At a ratio of 72:1, onepiece in one pan would equal the weight of 72 in the other pan. Thus,two pieces would equal a gross.^ Hutloff did not always count in the manner described. Rather, themethod complained of was utilized for the counting of particularly smallor difficult-to-handle findings or large quantities of findings, where errorswere more likely to occur or. in the event of an interruption of work,where the count could quickly be resumed.Even though Fontaine saw Hutloff counting findingsin the manner described, Fontaine, himself a supervisor,never mentioned to Hutloff that there was another andspeedier way. Indeed, it appears that the method used byHutloff, although taking seconds more time, proved tobe a more accurate way of determining the count, inorder to insure against errors which became prevalentimmediately after the employees and supervisor were ter-minated.7With respect to the other interposed objections, theyrequire briefer treatment, not only because I do notcredit them, but also because Marinelli did not seem torely on them very much. Conversations had always beenpermitted in the department, and there was no proof thatthe conversations either were about nonrelated businessmatters or were conducted solely to impede the workflow. That employees were absent "several times," forabout 10 or 15 minutes, does not constitute "excessive"absenteeism, in view of Fontaine's admission that centralstores employees were frequently required to leave thedepartment to make deliveries of items to other depart-ments. There was no proof submitted that employeeswho left the department during January were engaged inanything but business-related functions. Finally, Fon-taine's testimony regarding the bringing of soda andcandy to the department was not only general, but failedto show that this was not a practice permitted in thepast, that it delayed any work from being done, or that itwas engaged in for the purpose of slowing down produc-tion.8The above findings have been stated as if I fully be-lieved Fontaine and that the reasons expressed by himwere the true reasons for his alleged recommendation toMarinelli. In fact, I have grave difficulty in believingFontaine, whose testimony not only lacked specificitybut also contradicted in material respects testimonywhich he gave 2 years before at a hearing on the entitle-ment of the various employees to unemployment com-pensation benefits.9Further, I generally discredit Marin-elli, based on his utter lack of candor when he deniedoutright any knowledge of a union campaign being con-ducted in January. If I believed him, that would makehim, a higher-ranking supervisor, the only representativeof Respondent who had no idea that there was a unioncampaign being conducted at Respondent's premises, de-spite the fact that there had been open solicitation ofunion support at the plant on a daily basis commencingon January 10 and despite the fact that Marinelli attend-ed a meeting on January 19 called by Respondent of pri-7 I specifically discredit DeMarse's assertion that the pieces laid out byHutloff were neatly and precisely arranged, one on top of the other.Even Fontaine, whom I generally discredit, was unwilling to go so far.8 Not one of the employees' faults (indeed, only Hutloffs name wasmentioned) was mentioned to the employees, except that, on the directionof Dansereau, Hutloff was, on January 17, moved from one scale to an-other, for excessive conversation. McKiernan was never told that his em-ployees should not leave the department, nor bring candy and soda intoit, nor should count findings in a particular manner.I Fontaine, for example, clearly remembered at the hearing that Hut-loff, in counting, was neatly stacking chevrons in piles. Two years before,he testified that he could not remember what Hutloff was counting. Fon-taine was unable to explain how his memory had been so clearly re-freshed HEDISON MANUFACTURING COMPANY341marily Respondent's supervisors to exhort their opposi-tion to the Union, threatening that Respondent would"crush" the Union.Marinelli's testimony was also at odds with previouslygiven testimony at the unemployment compensationbenefits hearing by Hike Hedison and Robert Graham,two of Respondent's principal officers, both of whomstated that Hedison made the decision to terminate theemployees involved herein after obtaining the advice ofRespondent's counsel.'° I find that the earlier sworn ad-missions of Hedison and Graham are much more reliablethan Marinelli's present testimony.'' Further, I find theprior testimony more probable in light of the followingfacts: The Board has already held that, when the unioncampaign became public on January 10 Respondent tookimmediate action to discourage the employees' activities.The massive layoff of 21 employees on January 13 wasmet by the immediate filing by the Union of unfair laborpractice charges on January 16. Respondent knew fullwell of the deep involvement of at least Hutloff, Lawton,and Ferriera in its central stores department. Beforereaching the final decision to discharge them, it seemsonly probable that Respondent would desire to consultits legal counsel for his advice, as both Hedison andGraham admitted in their prior testimony.Another reason relied on by Marinelli to support thedischarges was that, at some point on January 31, Fon-taine went to central stores to obtain a finding whichwas missing from an order, so that the piece of jewelrycould be produced. Contrary to Fontaine's oral testimo-ny, I credit instead his testimony at the unemploymentcompensation benefits hearing to the effect that when heasked for the item, he did not identify it by number. Ifurther credit Hutloff's testimony that when asked forthe additional item, he had no idea what Fontaine wasseeking. His response of "Let big Lou get it, he's the onewho fired McKiernan," although perhaps snide and rashin the circumstances, was not such that it should haveconstituted in Respondent's mind an act of insubordina-tion. Rather, I find that Hutloff merely did not knowwhat piece it was that Fontaine was seeking; 2thatMcKiernan was normally the person who filled in orderswith missing parts; and that Marinelli (the "big Lou"),having fired McKiernan, was the person whom Fontaineshould seek to obtain the missing part.I would be remiss if I did not note that the employeeabout whom Fontaine allegedly complained to Marinelliwas never even identified by Fontaine. Instead, Marinellitook it upon himself, so he testified, to terminate thewhole department and not the one who was allegedly in-subordinate or those whom he could pinpoint as being'0 The latter two sworn statements are not only at odds with Marinel-li's sworn testimony but also at odds with the offer of proof recited in theBoard's Hedison decision (249 NLRB at 798, fn. 19) and Respondent'sbrief, which concedes: "It is unlikely that Marinelli would complete thedischarges without consultation with his superiors including both Mr.Graham and Hike Hedison."'" The General Counsel also argues that Marinelli should not be be-lieved because he did not testify at the unemployment hearing, "a factwhich is understandable (only) if the discharge decisions were reallymade by Hedison and not by Marinelli." I agree.12 Fontaine admitted that there are so many variables in clips. onecould not ind the proper one without an identifying number.responsible for the alleged slowdown. This includedLawton, returned from layoff to the job for only I day(January 30), and Moison, transferred back to centralstores only a few days before, and absent on January30-facts which certainly detract from Respondent's ar-gument that the employees were terminated for a slow-down, in which Lawton and Moison could not have par-ticipated, and for insubordination, which involved onlyHutloff, at best.Further, Marinelli's explanation of how he tried tohelp McKiernan overcome his complaints of shortage ofmanpower was utterly lacking in candor, especially histestimony that he transferred a casting employee, WayneScott, to the central stores department in order to helpout, but McKiernan rejected him despite the fact that hehad worked there before. All parties agree that Respond-ent never employed a "Wayne Scott," but Respondentattempts to explain Marinelli's testimony by arguing thatthe name of that individual was first raised (by leadingquestion) by Respondent's counsel,13 and Marinellimerely adopted that suggestion, when he actually meant"Scott Bryant." I would be more sympathetic to thisclaim if Marinelli had not also identified "Wayne Scott"as being a black, whereas from my own observationwhen Scott Bryant testified Bryant was clearly white.I further discredit Marinelli because he stated thatafter he had been told of the "big Lou" incident on Janu-ary 31, he talked with Hedison, who was surprised andangered by the fact that the employees were engaged ina slowdown. Why Hedison should have been surprised isunexplained, especially in light of McKiernan's testimonythat Hedison accused McKiernan of permitting a slow-down the day before, January 30. Indeed, it appears thatsometime before January 18, Dansereau suspected thatthere was a slowdown, and that prompted his request ofFontaine (according to Fontaine) 4 to work in centralstores. Fontaine reported his findings to Marinelli onJanuary 19. Hedison, in the presence of Marinelli,brought to DeMarse's attention Hutloff's method ofweighing findings about January 24 and asked DeMarsewhether he thought it was time consuming. DeMarsesaid yes. It was the same day that Hedison askedMcKiernan what the problem was and specifically notedthat McKiernan should get more help. Thus, if I am tobelieve Marinelli's testimony that Hedison was "sur-prised," I would have to disregard the testimony ofmany of Respondent's other witnesses or, as an alterna-tive, find that all of them were misstating the truth. Thatalternative makes more sense, and I so hold, because ofthe mutual and internal inconsistencies and contradic-tions of their testimony. sI have no doubt that there was some backlog in thework of the central stores department. Indeed, all partiesconcede that fact. According to Marinelli, the backlogbegan no later than about January 10, when the Union3 Certain errors in the transcript are hereby noted and corrected.14 McKiernan testified that Dansereau had stated that Hike Hedisonhad put Fontaine into the department.'1 Specifically. I find improbable the fact that Fontaine discovered theslowdown in mid-January, yet Marinelli arranged for the transfer ofMoison and recall of Lawton without other corrective action. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst began to openly solicit the support of Respondent'semployees. Some of Respondent's witnesses testified thatit started to increase from that time. Assuming that is ac-curate (some of the General Counsel's witnesses testifiedthat there was a backlog even before then), it is not sur-prising that the backlog should grow or, at least, remain,because Lawton was discriminatorily laid off on January13 and Moison was transferred on the day before, andMcKiernan had only two employees working withhim. ' 6The extent of the backlog was also a subject of somedispute, Respondent's witnesses generally describing it asmuch greater than that testified to by witnesses called bythe General Counsel. Employee Larry King, called byRespondent, sided more with the General Counsel's wit-nesses, and I find it likely that the amount of work onthe floor accorded with his recollections. ' The amount,however, is not wholly to be the point. Rather, it wasMarinelli's position that the backlog should have beencleared up more quickly than it was and the basis of hisjudgment that there was a slowdown (which at one pointhe characterized as "deliberate" and, at another point,testified that he did not know the cause of it) was a com-parison with an earlier period when it was busier and thedepartment had the same number of employees. Noshowing was made, however, that it was busier at anyearlier time; and the evidence demonstrates that the de-partment had been depleted because of Moison's andLawton's absence. 8I thus find that the backlog was not caused by anyslowdown on the part of the alleged discriminatees.'9Although Marinelli appeared to be conciliatory in histestimony that he attempted to help McKiernan as muchas possible to fill in with extra help so that the job couldeffectively be accomplished, his assistance was no morethan a facade. The transfer of Moison and the rehiring ofLawton was effective only within several days ofMcKiernan's discharge. Indeed on the day that McKier-nan was discharged, Moison was sick, and Lawton hadjust reported for work. Respondent can hardly contendthat it exercised good faith in permitting McKiernan suf-ficient manpower to accomplish a full clean up of thebacklogged work.Respondent contends, however, that after the four em-ployees were terminated, new employees were able toclean up the entire backlog within 3 or 4 days thereafter.No proof was submitted, however, to demonstrate thatB" DeMarse testified that the backlog remained about the same, withslight variations, since the layoff of Lawton, meaning that the fewernumber of employees was at least able to distribute, weigh, and shelve asmuch material as was coming in the department. Marinelli's complaintwas that the situation did not improve.t1 It appears that not all the work on the floor was unfinished and un-sorted. At least many of the shelves of finished goods were filled, andthere was nothing that could be done with other finished goods except toleave them on the floor.1' In addition, there was uncontradicted testimony, which I credit.that Bryant and Fontaine, while temporarily helping out in the depart-ment in January, mixed pieces of an order which caused the regular em-ployees to pick out by hand the incorrect findings, thus causing furtherdelay.9 This conclusion is bolstered by an adverse inference I have drawnfrom the failure of Harry D. Hedison to comply with a lawfully issuedsubpena and the failure of Respondent to call Graham and Dansereau tosupport the testimony adduced at the hearing.the new employees did any more work than the dis-charged employees; nor was there any proof submittedas to the quantity of work that either group did. For allthat appears in the record, it may have been that therewas less incoming work for the new employees to pro-cess, whereas the incoming work of the discharged em-ployees far surpassed that which came into the centralstores department in early February.20In addition, employee LePere testified that other em-ployees and supervisors contributed to the clearing awayof the backlog. Further, as an employee in the centralrouting department, she obtained many of the ordersfilled by the central stores department and found numer-ous errors in the work that was being processed by cen-tral stores. How much time was lost by the inaccuratefilling of orders was not shown, but it was not deniedthat there were such inaccuracies. I do not wish to in-volve myself with Respondent's choice of speed versusaccuracy in the processing of orders, but it seems thatRespondent was really not concerned with either. It wasmore devoted to the ridding of the shop of union adher-ents; and I conclude that, but for the union activities ofthe four employees, no terminations would have takenplace. 2As a result, I reject the Respondent's defenses, discred-it its witnesses, credit the witnesses called by GeneralCounsel, and adhere to my original Decision.22I contin-ue to specifically adhere to my conclusion that McKier-nan was terminated in order to establish the predicate forthe discharge of the employees who remained in the cen-tral stores department and that, otherwise, Respondentcould not have relied on McKiernan's favorable testimo-ny in the event that a charge of unfair labor practiceswere filed by the Union, as could have reasonably beenexpected and did ultimately occur.If there had, in fact, been a slowdown, McKiernanwould have been the logical target for permitting theslowdown to take place. In that case, had McKiernannot been terminated, there might be less justification forRespondent's actions. Indeed, it knew that McKiernancould not be relied on to follow, blindly, Respondent'sinstructions and might well be instrumental in giving tes-20 Respondent concedes as much in its brief, stating that the reductionof the backlog was "at best, equivocal. We recognize that the flow ofincoming work, the nature of jobs to be filled, size of pieces, and manyother variables may contribute to the speed with which the backlogcould be cleared up." Respondent did not produce any records whichmight have supported its contentions.2" DeMarse, the only employee who was not fired, was the only em-ployee in the department who did not support the Union, was invited toRespondent's antiunion meeting on January 19, and became the depart-ment's supervisor in mid or late March. Marinelli assumed, without inves-tigation, that LeMarse was doing all he could to clean up the backlog.Marinelli made no similar assumptions about the work of any of the otheremployees.22 found support for the conclusion that there was no slowdownfrom the fact that the discharged central stores employees voluntarilyworked overtime in January. 249 NLRB at 812. At the hearing onremand, there was testimony that, at least on January 26, they did notwork overtime. Upon my review of the entire record, and although thispoint was not raised in Respondent's briefs, filed either in the earlierhearing or in this one, I find that there is no record support for that find-ing. Accordingly, I specifically do not rely on it, but note that, in anyevent, there was no practice that employees were required to work over-time. HEDISON MANUFACTURING COMPANY343timony favorable to the central stores employees. On theother hand, by terminating McKiernan with the employ-ees, Respondent had the chance of supporting all the dis-charges on the same theory and arguing that McKiernan,because of inadequate supervision, was permitting theslowdown to exist.The General Counsel requests that I find, contrary tomy original Decision, that McKiernan was terminatedbecause he did not comply with Respondent's instruc-tions to engage in unfair labor practices. I decline to doso. The fact that McKiernan may have voiced objectionsto the layoff of Lawton and encouraged Respondent'srecall of him and retransfer of Moison is not the equiva-lent of a refusal to comply with Respondent's requests toengage in unfair labor practices.23The fact that he wasof a view different from the overall plan to "crush" theUnion, in that he made proposals which would have ob-structed Respondent's illegal goals, does not support thecomplaint.Of importance here is an incident testified to by Hut-loff, omitted in my original Decision, but one which be-comes more important in view of Fontaine's testimonythat he was transferred to the central stores departmentto investigate whether there was a slowdown. Hutlofftestified, undenied by Fontaine, to Fontaine's insertion ofseveral figures in one of Hutloffs job entries to make itappear as if Hutloff had made a substantial error. Uponcomplaint of Hutloff, McKiernan intervened, thus put-ting another obstacle in Respondent's plan, which Iimply was to set up and terminate Hutloff well beforeJanuary 31.However, it seems to me that there is nothing in therecord which McKiernan was requested to do, and didnot follow through. He was not asked to commit anunfair labor practice, which McKiernan knew to be anillegal act, and he did not refuse to do so. However, Re-spondent could clearly understand from the commentsthat he made, and the actions which he took, thatMcKiernan was his own man and that he would notserve as protection for Respondent's desire to rid thecentral stores department of union adherents.In that sense, McKiernan's discharge was the neces-sary conduit to clear the way for the discharge of thefour employees. Perhaps, as the General Counsel appar-ently concedes, my difference with his position is one ofmere semantics, such as the situation where a supervisor,who has previously shown his opposition to illegal con-duct, is discharged in order to further a pretextual dis-charge. Fairview Nursing Home, 202 NLRB 318, 324,enfd. 486 F.2d 1400 (5th Cir. 1973), rehearing en bane23 The General Counsel has cited no case in support of his position.The closest factual situation I have found is in Inter-City Advertising Com-pany of Charlotte. N. C.. Inc.. et al., 89 NLRB 1103, 1106-1107 (1950).enfd. as modified 190 F.2d 420 (4th Cir. 1951). There, however, theBoard panel (Member Reynolds dissenting) found that a demand hadbeen made on a supervisor to engage in violations of the Act. Other casespresented no similar issue, because the question of whether there was ademand, which was present in each of them, was not at issue. Vail Manu-facturing Company, 61 NLRB 181 (1945), enfd 158 F.2d 664 (7th Cir.1947); General Engineering Inc.. 131 NLRB 648 (1961), enforcementdenied in relevant part 311 F.2d 57 (9th Cir 1962); Jackson Tile Manufac-turing Company, 122 NLRB 764 (1958); Miami Coca Cola Bottling Compa-ny doing business as Key West Coca Cola Bottling Company. 140 NLRB1359 (1963).denied 491 F.2d 1272 (5th Cir. 1974), cert. denied 419U.S. 827 (1974). In any event, the facts found herein donot fall strictly within the Board's 8(a)(1) violations forfiring a supervisor because he would not engage in unfairlabor practices. Rather, McKiernan's discharge is moreakin to the facts of Pioneer Drilling Co., Inc., 162 NLRB918 (1967), enfd. in pertinent part 391 F.2d 961 (10th Cir.1978),24 on which I continue to rely.25II. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section Iabove, occurring in connection with the operations ofRespondent, described in section I of my earlier Deci-sion, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes, burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Rhode Island Workers Union, Local 76, ServiceEmployees International Union, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. By discharging Supervisor Gary McKiernan on Jan-uary 30, 1978, as a cover for discharging employees fortheir union activities, Respondent has engaged in, and isengaging, in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act.4. By discharging James Ferreira, Glen Hutloff,Thomas Lawton, and Russell Moison on January 31,1978, and thereafter by refusing to reinstate them, for en-gaging in union activities and for joining and assistingthe Union, Respondent has engaged in, and is engaging,in unfair labor practices affecting commerce within themeaning of Sections 8(a)(3) and (1) and 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and to take appro-priate affirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent, on January 30, 1978,discharged Gary McKiernan and that Respondent, onJanuary 31, 1978, discharged James Ferreira, Glen Hut-loff, Thomas Lawton, and Russell Moison, I shall recom-24 The General Counsel correctly notes that my failure to agree uponone of the theories posited by him does not alter the proposed remedy.25 Since my original Decision was rendered, the Board has considerednumerous complaints involving supervisory discharges. Despite MemberTruesdale's footnote in the Board's Decision herein, 249 NLRB 791, 796.fn. 20, and his numerous dissenting opinions, Pioneer and the cases citedin my earlier Decision still represent Board law: and I do not understandMember Truesdale's stated position to call for a result different from theone I have reached herein. See, for example, Downslope Industries Inc..and Geenbrier Industries. Inc., 246 NLRB 948 (1979); Nevis Industries.Inc.. d/b/a Fresno Townehouse. 246 NLRB 1053 (1979); DR W Corporationd/hia Brothers Three Cahinets, 248 NLRB 828 (1980) 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDmend that Respondent be ordered to offer full and imme-diate reinstatement to each of them to their former posi-tions or, if such positions are no longer available, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges and make each ofthem whole for any loss of earnings or any monetaryloss that they may have suffered from the dates of thedischarges as a result of Respondent's unlawful conduct,less interim earnings, if any. The amount of backpayshall be computed in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), together with in-terest thereon as computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).26Because of the character of the unfair labor practicesfound herein, and earlier by the Board, the recommend-ed Order provides that Respondent cease and desistfrom, in any other manner, interfering with, restraining,and coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER27The Respondent, Hedison Manufacturing Co., Lincoln,Rhode Island, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership of its employees in orsupport of the Union, or any other labor organization, bydischarging any of its employees or discriminating in anymanner in respect to their hire and tenure of employmentor any term or condition of employment, in violation ofSection 8(a)(3) of the Act.(b) Discharging supervisors as a means of covering upthe discharges of employees for their union activities.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Gary McKiernan, James Ferreira, GlenHutloff, Thomas Lawton, and Russell Moison full andimmediate reinstatement to their former positions or, ifthose positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, and make each employee whole inthe manner provided above in the section entitled "TheRemedy" for any loss of pay he may have suffered fromthe date of his unlawful discharge, until the date of suchoffer of reinstatement.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-26 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).27 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes.cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at Respondent's places of business at Lincoln,Rhode Island, and Providence, Rhode Island, copies ofthe attached notice marked "Appendix."28Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's repre-sentatives, shall be posted by it immediately upon receiptthereof, and be maintained by Respondent for 60 con-secutive days thereafter, in conspicuous places, includingRespondent's bulletin boards and any other places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of our supervisorsor management personnel to cover up for our dis-crimination against you for engaging in union activ-ities.WE WILL NOT discourage our employees frombeing members of the Rhode Island Workers Union,Local 76, Service Employees International Union,AFL-CIO, or of any labor organization, by dis-charging them or by otherwise discriminatingagainst them with respect to their hire, tenure, orterms and conditions of their employment by us.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their right to self-organization, to form labororganizations, to join the above-named or any labororganization, to bargain collectively through repre-sentatives of their own choosing, and to engage inconcerted activities for the purpose of mutual aidand protection as guaranteed in Section 7 of theAct, or to refrain from any and all such activities.Employees are free to join the Union without fearor reprisals for so doing.WE WILL offer Supervisor Gary McKiernan andemployees James Ferreira, Glen Hutloff, ThomasLawton, and Russell Moison full reinstatement to HEDISON MANUFACTURING COMPANY345their former positions or, if those positions nolonger exist, to substantially equivalent positions,without loss of seniority or other rights or privi-leges; and WE WILL make each of them whole forany backpay lost as a result of our discriminationagainst them, with interest.HEDISON MANUFACTURING CO.I